BARKDULL, Judge
(dissenting).
I respectfully dissent, and would hold that the trial judge committed error in directing a verdict of liability in the face of positive evidence that the automobile in which the minor plaintiff was riding was stopped beyond the crest, with no cars ahead of it on the descending ramp, and hidden from the defendant’s view. If this view of the evidence be so, then the vehicle in which the plaintiff was a passenger was illegally stopped. See: § 339.30(g), Fla.Stat., which had been read to the jury.